DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Amendment filed September 15, 2022 is acknowledged. New claims 25-27 have been added. Claims 22-24 have been cancelled. Claims 1, 11 and 21 have been amended. Claims 1-16, 21 and 25-27 are pending.
Action on merits of Group I, claims 1-16, 21 and 25-27 follows.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There does not appear to be a written description of the claim limitations “the transistor disposed within the semiconductor layer” (amended claim 1); “an arrays of the transistor disposed within the semiconductor layer” (amended claim 11) in the application as filed. (Emphasis added).
Applicant has not pointed out where the new limitation is supported, nor does there appear to be a written description of the claimed limitation in the application as filed.
Applicant must cancel the new matter in response to the Office Action.

A transistor, is well known in the art, comprises a gate electrode and a channel layer. 
The only portion that “disposes within the semiconductor layer” is the channel layer, while the gate electrode is not. 
 Therefore, the limitation “transistor disposed within the semiconductor layer” is new matter. 

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 26 recites: The BioFET device of claim 21, further comprising an interface layer  comprising a metal oxide layer disposed between the channel region and the layer.  

However, claim 21, lines 8-9, claimed: a metal layer comprising a composite layer of a  metal oxide layer and a metal nitride layer disposed on the oxide layer.  
The term “a metal layer comprising metal oxide layer” of claim 21 is intended to be a conductive layer. If the interface layer of claim 26 was also “a metal oxide layer”, hence conductive layer, then the device is “short”.
Therefore, the device of claim 26 is failed to enable.    
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 27 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "an interface layer comprising a metal oxide layer disposed within an opening of the oxide layer" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, claims 1 and all dependent claims, 2-10, are indefinite.

Claim 27 recites the limitation "The BioFET device of claim 21, further comprising an interface layer, wherein the metal crown structures has a surface area that is about two times greater than a surface area of the interface layer".  There is insufficient antecedent basis for this limitation in the claim.
There is no support for “the metal crown structures” in claim 21.
Therefore, claim 27 is indefinite. 
	

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following matters are applicable throughout the Office Action.
1) Silicon oxide or SiO2- is well known in the art as “semiconductor oxide” or “metal oxide”. Thus, the terms can be used interchangeably.
2) The term “directly on” is just a vector also known as “on or above”. 

Claims 1-9 and 21 and 25-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BEDELL et al. (US. Pub. No. 20140106494) in view of JOHNSON et al. (US Patent No. 7,361,946). 
With respect to claim 1, As best understood by Examiner, BEDELL teaches a biological field-effect transistor (BioFET) device substantially as claimed, including: 
a substrate comprising a semiconductor layer (16’); 
a semiconductor oxide layer (14”) disposed on a back side of the semiconductor layer; 
a transistor (26) disposed within the semiconductor layer (16’), wherein the transistor comprises a gate structure (30) disposed on a front side of the semiconductor layer (16’) and a channel region disposed between source and drain regions (32) that are disposed within the semiconductor layer (16’); 
an interface layer (14’) comprising a metal oxide layer disposed within an opening (48) of the oxide layer (14”); 
a sensing crown structure (54) disposed on the semiconductor oxide layer (14”) and the interface layer (14’), wherein a first portion (upper) of the crown structure (54) is disposed directly on a top surface of the semiconductor oxide layer (14”), a second portion of the crown structure (54) is disposed on a side surface of the semiconductor oxide layer (14”), and a third portion of the crown structure (54) is disposed on the interface layer (14’); and 
a multi-layer interconnect (MLI) (38) disposed on the front side of the semiconductor layer. (See FIG. 8A-B). 
Thus, BEDELL is shown to teach all the features of the claim with the exception of explicitly disclosing the sensing crown structure being a metal.
However, JOHNSON ‘946 teaches a semiconductor device wherein a metal or a dielectric can be used for the sensing crown structure (24). (See FIGs. 1A-1B).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the sensing crown structure of BEDELL utilizing the metal as taught by JOHNSON ‘946 to provide sensitivity to a particular chemical species. 

The selection of materials for the sensing crown layer (crown structure) is well known in the art.
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.
With respect to claim 2, the metal crown structure (54) of BEDELL, in view of JOHNSON ‘946, has a surface area that is about two times greater than a surface area of the interface layer (14’).  
With respect to claim 3, the sensing crown structure (54) of BEDELL, in view of JOHNSON ‘946, is disposed over the channel region.  
With respect to claim 4, the metal crown structure (54) of BEDELL, in view of JOHNSON ‘946, is aligned over the gate structure (30).  
With respect to claim 5, in view of JOHNSON ‘946 the metal crown structure (24) comprises a metal or an oxide of a metal.  
With respect to claim 6, in view of JOHNSON ‘946, the metal crown structure (24) comprises tantalum or ruthenium oxide.  
With respect to claim 7, the BioFET device of BEDELL further comprises an interconnect layer disposed on the oxide layer (14”) and adjacent to the first portion of the metal crown structure (54).  
With respect to claim 8, the BioFET device of BEDELL further comprises a fluidic channel (48) disposed over the metal crown structure (54).  
With respect to claim 9, the BioFET device of BEDELL further comprises: a passivation layer (18) disposed on the oxide layer (14”); and a fluidic channel (48) disposed on the passivation layer.  

With respect to claim 21, As best understood by Examiner, BEDELL teaches a biological field-effect transistor (BioFET) device substantially as claimed including: 
a substrate comprising a semiconductor layer (16’); 
an oxide layer (14”) disposed on a back side of the semiconductor layer (16’); 
a gate structure (30) disposed on a front side of the semiconductor layer (16’); 
source and drain regions (32) disposed in the semiconductor layer (16’); Atty. Dkt. No. 5630.0110003-5-CHENG et al. Application No. 17/087,112 
a channel region disposed in the semiconductor layer (16’), wherein the oxide layer (14”) comprises an opening (48) aligned with the channel region; 
a sensing layer (54) comprising a composite layer disposed on the oxide layer (14”); and 
a multi-layer interconnect (MLI) on the front side of the semiconductor layer (16’). (See FIG. 8A-B). 

Thus, BEDELL is shown to teach all the features of the claim with the exception of explicitly disclosing the sensing layer comprising a composite layer of a metal oxide layer and a metal nitride layer.  
However, JOHNSON ‘946 teaches a BioFET device including: 
a metal sensing layer (24) comprising a composite layer of one or more metals, as well as alloys of the metals and compound of the metals. (See FIG. 1A, col. 4, lines 1-9).
Note that, oxide and nitride of the metals are well known alloys and compounds in the art.
   
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the sensing layer of BEDELL utilizing the composite layer, including oxide and nitride alloys and compounds of the metals, as taught by JOHNSON ‘946 to provide the bioFET device sensitive to a particular species.

With respect to claim 25, the layer (54) of BEDELL is disposed on top and side surfaces of the oxide layer (14”). 
With respect to claim 26, As best understood by Examiner, the BioFET device of further comprises an interface layer (14’) comprising a metal oxide layer disposed between the channel region and the layer (54).  
With respect to claim 27, As best understood by Examiner, the BioFET device of  further comprises an interface layer (14’), wherein the metal crown structures has a surface area that is about two times greater than a surface area of the interface layer (14’).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BEDELL ‘494 and JOHNSON ‘946, as applied to claim 1 above, and further in view of JOHNSON et al. (US Patent No. 4,020,830) of record.
BEDELL and JOHNSON ‘946 teaches the BioFET device as described in claim 1 above including the metal crown structure. 
Thus, BEDELL and JOHNSON ‘946 are shown to teach all the features of the claim with the exception of explicitly disclosing the BioFET device further comprising a receptor disposed on the metal crown structure. 
However, JOHNSON ‘830 teaches a BioFET device including: a receptor (69) disposed on a metal crown structure (67), wherein the receptor is selected from the group consisting of enzymes, antibodies, ligands, receptors, peptides, nucleotides, cells of organs, organisms and pieces of tissue.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the BioFET device of BEDELL and JOHNSON ‘946, further comprises the receptor as taught by JOHNSON ‘830 to detect a biological agent. 

Claims 11-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BEDELL ‘494 in view of JOHNSON ‘830 and JOHNSON ‘946. 
With respect to claim 11, As best understood by Examiner, BEDELL teaches a biological field-effect transistor (BioFET) device substantially as claimed including: 
a substrate comprising a semiconductor layer (16’); 
a semiconductor oxide layer (14”) disposed on a back side of the semiconductor layer (16’); and 
an array of transistor disposed within the semiconductor layer (16’), wherein transistor (26) of the array of transistors comprises: 
a gate structure (30) disposed on a front side of the semiconductor layer (16’) and a channel region disposed between source and drain regions (32) that are disposed within the semiconductor layer (16’); 
an interface layer (14’) comprising a metal oxide layer disposed within an opening (48) of the semiconductor oxide layer (14”); 
a sensing crown structure (54) disposed on top and side surfaces of the semiconductor oxide layer (14”) and disposed directly on the interface layer (14’), wherein the crown structure (54) of a first transistor of the array of transistors comprises a first material. (See FIGs. 8A-B).

Thus, BEDELL is shown to teach all the features of the claim with the exception of explicitly disclosing an array of transistors, each transistor having the sensing crown structure of a metal.
However, JOHNSON ‘830 teaches a BioFET device including an array of transistors (130-136) disposed within a semiconductor layer (138), 
wherein each transistor of the array of transistors comprises: 
a channel region disposed between source and drain regions (n) that are disposed within the semiconductor layer (138); 
an interface layer comprising a metal oxide layer disposed within an opening of oxide layer (140); 
a sensing crown structure disposed on the interface layer, and 
wherein the crown structure of a first  transistor (130) of the array of transistors comprises a first material and the crown structure of a second transistor (132) of the array of transistors comprises a second material that is different from the first material.  (See FIG. 8).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the BioFET device of BEDELL comprising the array of transistors as taught by JOHNSON ‘830 to detect different species at the same time.  

Further, JOHNSON ‘946 teaches a semiconductor device wherein a sensing crown structure (24) can be made utilizing a metal or a dielectric. (See FIGs. 1A-1B).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the sensing crown structure of each transistor of BEDELL, in view of JOHNSON ‘830, utilizing sensing metals as taught by JOHNSON ‘946 to provide sensitivity to different species.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.
The selection of materials for the sensing crown layer (crown structure) is well known in the art and is an obvious design choice.

With respect to claim 12, in view of JOHNSON ‘830, each of the metal crown structures (54) of BEDELL has a surface area that is about two times greater than a surface area of the interface layer (14’).  
With respect to claim 13, the metal crown structure of the first transistor of BEDELL, in view of JOHNSON ‘946 and JOHNSON ‘830, comprises a metal and the metal crown structure of the second transistor comprises an oxide of a metal.  
With respect to claim 14, the metal crown structure of the first transistor BEDELL, in view of JOHNSON ‘946 and JOHNSON ‘830, comprises tantalum and the metal crown structure of the second transistor comprises ruthenium oxide.  
With respect to claim 15, in view of JOHNSON ‘830, the BioFET device further comprises a receptor (69) disposed on each of the metal crown structures (67), wherein the receptor is selected from the group consisting of enzymes, antibodies, ligands, receptors, peptides, nucleotides, cells of organs, organisms and pieces of tissue.
With respect to claim 16, in view of JOHNSON ‘830, the BioFET device further comprises first and second receptors disposed on the metal crown structures of the first and second transistors, wherein the first receptor has higher affinity for the metal structure of the first transistor than the metal structures of the second transistor, and wherein the second receptor is not selective between the metal crown structures of the first and second transistors. 
Note that, in view of JOHNSON ‘830, the array of transistors are used to detect different agents simultaneously, thus, the selection of different receptors for different transistors are met.

Response to Arguments
Applicant's arguments filed September 15, 2022 have been fully considered but they are not persuasive.
Applicant traverses without providing any meaningful arguments.

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/Primary Examiner, Art Unit 2829